DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7 are objected to because of the following informalities:  Claims 2 and 7 have the same exact limitations.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotchtefeld et al (US Pub No. 20060292719) .

 	With respect to claim 1, Lochtefeld et al discloses  an epitaxial straining region (regrowth region,Fig.5B, because of mismatch strain is produce, para 90) formed within a semiconductor substrate (Substrate, Fig.5B); wherein the straining region comprises a defect comprising two crossing dislocations (Fig.5b) such that a cross-point of the dislocations is closer to a bottom of 

 	With respect to claim 4, Lotchtefeld et al does not explicitly disclose wherein the straining region is such that it causes a tensile strain on the channel underneath the gate stack. On the other hand, Lotchtefeld et al discloses wherein the straining region is such that it causes a tensile strain on the channel underneath the gate stack (Fig.13A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Fig.5A according to the teachings of Fig.13A, such that tensile is on the channel region in order to optimize the function of the transistor.

  	With respect to claim 5, Lotchtefeld et al discloses wherein the straining region comprises silicon (Para 92).

 	With respect to claim 6, Lotchtefeld et al discloses wherein the straining region comprises silicon carbide (Para 92).


s 2-3, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotchtefeld et al (US Pub No. 20060292719), in view of Singh et al (US Pub No. 20070087581)
 	With respect to claim 2, Lochtefeld et al does not explicitly disclose wherein the straining region is doped with an n-type dopant. On the other hand, Singh et al discloses wherein the straining region is doped with an n-type dopant (Para 51). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lotchefeld et al according to the teachings of Singh et al such that straining region is doped with an n-type dopant, in order to change the resistivity of the tensile region.

 	With respect to claim 3, Lotchtefeld et al discloses wherein the straining region comprises silicon carbide (SiC) doped (Para 92, because it is in group IV) and Singh et al discloses with phosphorous (Para 51).

 	With respect to claim 7, Singh et al discloses wherein  the  straining region is doped with an n-type dopant (Para 51).

 	With respect to claim 8, Singh et al discloses wherein the straining region is doped with phosphorous (Para 51).


 Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin e t al (US Pub No. 20120104474), in view of Lotchtefeld et al (US Pub No. 20060292719) .
	

 	With respect to claim 9, Yin et al discloses a semiconductor substrate (102,Fig.3) with a gate stack (104,106,Fig.3); a source/drain region (108,110,Fig.3) adjacent to the gate stack; a 

 	With respect to claim 10, Yin et al in view of Lotchtefeld et al disclose wherein a cross-point of the x-shape is at a specific location within the source/drain region (Fig.5b) such that there is an equal distance between the cross-point and sidewalls of the source/drain region on both sides of the cross-point (Fig.5b).

 	With respect to claim 11, Yin et al discloses wherein the source/drain region is such that it causes a tensile strain on a channel underneath the gate stack (Para 60).

 	With respect to claim 12, Yin et al in view of Lotchtefeld et al  wherein the source/drain region comprises a combination of silicon and an element with a smaller lattice constant (Para 92 in Lotchtefeld et al).

 	With respect to claim 13, Lotchtefeld et al discloses wherein the source/drain region comprises silicon carbide (Para 92).

s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin e t al (US Pub No. 20120104474), in view of Lotchtefeld et al (US Pub No. 20060292719), in view of Singh et al (US Pub No. 20070087581).
 	With respect to claim 14, the arts cited above do not explicitly disclose wherein the source/drain region is doped with an n-type dopant. On the other hand, Singh et al discloses wherein the straining region is doped with an n-type dopant (Para 51). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Singh et al such that straining region is doped with an n-type dopant, in order to make an NMOS.

 	With respect to claim 15, Singh et al discloses wherein the source/drain region is doped with phosphorous (Para 51).

 	Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin e t al (US Pub No. 20120104474), in view of Lotchtefeld et al (US Pub No. 20060292719).

 	With respect to claim 16, Yin et al discloses a source/drain region (108,110,Fig.3) within a semiconductor substrate (102,Fig.3), the source/drain region being adjacent to a gate stack (104,106,Fig.3), the gate stack positioned above a channel within the semiconductor substrate (Fig.3); a defect within the source/drain region (101,Fig.3), the defect comprising at least two dislocations extending to a top surface of the source/drain region (Fig.3), wherein the defect have a cross point (Para 42) ; and a semiconductor layer directly on the top surface of the source/drain region (118,Fig.3). However, Yin et al does not explicitly disclose the dislocations  form an x-shape; the x-shape having a cross-point within the source/drain region, wherein a cross-point of the x-shape at a specific location within the source/drain region such that there is an equal distance between the cross-point and sidewalls of the source/drain region on 

 	With respect to claim 17,Yin et al in view of Lotchfeld et al discloses wherein the cross-point is closer to a bottom of the source/drain region than to a top of the source/drain region (Fig.5b).

 	With respect to claim 18, Yin et al discloses wherein the source/drain region is such that it causes a tensile strain on a channel underneath the gate stack (Para 60).

 	With respect to claim 19, Lotchfeld et al discloses wherein the source/drain region comprises a combination of silicon and an element with a smaller lattice constant (Para 92).

 	With respect to claim 20, Lotchfeld et al discloses wherein the source/drain region comprises silicon carbide (Para 92).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895